Citation Nr: 0619863	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  94-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to service connection for impaired vision.

5.  Entitlement to service connection for residuals of a left 
wrist disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing, diagnosed as bilateral hearing loss.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
athlete's foot.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urinary problems, incontinence to include bladder outlet 
obstruction. 

10.  Entitlement to Special Monthly Pension (SMP) based on 
need for Aid and Attendance. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana.  The veteran testified before the undersigned Judge 
in May 2003. 

This matter has a long history with a number of issues 
originally before the Board 1995.  In December 1995, the 
Board remanded the following issues: whether new and material 
evidence has been submitted to reopen a claim of service 
connection for low back disability; whether new and material 
evidence has been submitted to reopen a claim of service 
connection for the residuals of a fracture of the left ring 
finger; whether new and material evidence has been submitted 
to reopen a claim of service connection for the residuals of 
a right ankle injury; whether new and material evidence has 
been submitted to reopen a claim of service connection for 
the residuals of a left knee injury; whether new and material 
evidence has been submitted to reopen a claim of service 
connection for athlete's foot; entitlement to service 
connection for the residuals of an injury of the right 
cornea; entitlement to service connection for the residuals 
of a left wrist injury; entitlement to a compensable rating 
for hemorrhoids and; entitlement to a compensable rating for 
right ureteral lithiasis.

In September 1998, the Board denied to the claims of whether 
new and material evidence has been submitted to reopen a 
claim of service connection claims for  fracture of the left 
ring finger, residuals of a right ankle injury, residuals of 
a left knee injury, and entitlement to an increased 
(compensable) rating for right ureterolithiasis.  As such, 
those claims are no longer on appeal.  In the September 1998 
decision, the Board also did not reopen a claim of service 
connection for athlete's foot.  While the September 1998 
decision is final, the veteran subsequently applied again to 
reopen his service connection claim for athlete's foot.  
Therefore, this claim is again before the Board.  

In September 1998, the Board also remanded the claims of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability, entitlement to service connection for residuals 
of a left wrist injury, and entitlement to an increased 
rating for hemorrhoids, currently evaluated as 10 percent 
disabling.  

The veteran's appeal was further remanded in February 2003 
and November 2003 for further development.  For the low back 
disability claim, the Board addressed the low back disability 
issue as a service connection claim in remands dated in 
February 2003 and November 2003; however, this was incorrect.  
It is important to note that at no time since September 1998 
has the Board reopened the veteran's service connection claim 
for low back disability.  The issue is correctly addressed in 
the first page of this decision.

Since September 1998, the veteran has also perfected appeals 
for entitlement to service connection for PTSD, impaired 
vision, and to reopen service connection claims for dental 
condition, defective hearing, diagnosed as bilateral hearing 
loss, urinary problems, incontinence to include bladder 
outlet obstruction, and entitlement to SMP based on the need 
for Aid and Attendance.       

Finally, the veteran submitted a statement with article dated 
in March 2006, after the last supplemental statement of the 
case was issued and was not accompanied by a waiver of 
initial consideration of such evidence by the RO.  
Nevertheless, the Board views the March 2006 submission as 
cumulative evidence.  The arguments raised in the March 2006 
statement have been raised by the veteran in numerous prior 
written statements involving his appealed claims.  In 
addition, other than specifically addressing the attack by a 
civilian co-worker, no specific details involving any of his 
claims was referenced in the March 2006 submission.  The 
description of the attack by a civilian co-worker 
specifically deals with his low back claim, which the Board 
is now reopening and remanding for further development.  
Therefore, a waiver is not necessary.   

The issues of service connection for low back disability and 
impaired vision are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence shows clinical findings of recurrent 
hemorrhoids, but no  of anemia or fissure; poor sphincter 
control is found not to be related to the veteran's 
hemorrhoids. 

2.  The evidence does not support the veteran's assertions 
that he served in combat, or was otherwise involved in covert 
missions to Cuba or Vietnam. 

3.  No PTSD diagnosis has been attributable to a stressor in-
service.  

4.  By decision in November 1987, the RO denied the veteran's 
service connection claim for low back disorder. 

5. Evidence received since the November 1987 rating decision 
is so significant that it must be considerate in order to 
fairly decide the merits of the claim of entitlement to 
service connection for low back disorder. 

6.  The competent medical evidence does not show that the 
veteran's left wrist disorder is related to service.

7.  By decision in August 1987, the RO denied the veteran's 
service connection claim for dental condition.

8.  Evidence received since the August 1987 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for dental condition.  

9.  By rating decision in February 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

10.  Evidence received since the February 1993 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

11.  By decision in September 1998, the Board denied to 
reopen the veteran's service connection claim for athlete's 
foot.

12.  Evidence received since the September 1998 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

13.  By decision in October 1997, the RO denied the veteran's 
service connection claim for urinary problems. 

14.  The evidence received since October 1997 is either 
cumulative or by itself when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
urinary problems, and therefore does not raise a reasonable 
possibility of substantiating the claim.   

15.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2005).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2005).    

3.  The November 1987 rating decision, which denied 
entitlement to service connection for low back disorder, is 
final. 38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the 
November 1987 rating  decision and the claim of entitlement 
to service connection for low back disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).

5.  No left wrist injury is shown in service, nor is a 
chronic left wrist disorder shown until many years following 
service, and no left wrist disorder is otherwise related to 
service.  

6.  The August 1987 rating decision, which denied entitlement 
to service connection for dental condition, is final.  38 
U.S.C.A. § 7105 (West 2002).

7.  New and material evidence has been received since the 
August 1987 rating decision, and the claim to reopen 
entitlement to service connection for dental condition is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).

8.  The February 1993 rating decision, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 2002).

9.  New and material evidence has not been received since the 
February 1993 rating  decision, and the claim to reopen 
entitlement to service connection for bilateral hearing loss 
is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).

10.  The September 1998 Board decision, which denied a claim 
to reopen the veteran's service connection claim for 
athlete's foot, is final.  38 U.S.C.A. § 7104 (West 2002).

11.  New and material evidence has not been received since 
the September 1998 Board decision, and the claim to reopen 
entitlement to service connection for athlete's foot is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 
(West 2002); 38 C.F.R. §§ 3.156 (prior to August 29, 2001).

12.  New and material evidence has not been presented since 
the October 1997 rating decision, and claim of service 
connection for urinary problems is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West Supp. 2005); 38 C.F.R. § 
3.156 (2005).

13.  The criteria for an award of SMP based on Aid and 
Attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decisions 
involving the claims filed before 2000 were made prior to the 
veteran receiving proper notification.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The initial agency decisions involving the claims from the 
September 1998 remand were made prior to the enactment of 
38 U.S.C.A. § 5103(a) and therefore, it was not possible to 
provide proper notification before initial adjudication.  
There was also a question as to the adequacy of notice to the 
eight claims on appeal and addressed in the November 2003 
Board remand.  The Board recognized the insufficiency of 
proper notice for all eight issues and remanded in November 
2003 in order to be assured that the veteran received proper 
notification.  Following the remand, the veteran received 
proper notice of the eight claims in a March 2004.  For the 
urinary problems claim and SMP claim, the veteran received 
proper notification in a March 2005 letter prior to the 
initial determination.  The letters met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letters provided the veteran with a summary of the evidence, 
and specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  Additionally, the 
veteran was asked to submit any evidence in his possession.  
No other evidence was identified or submitted by the veteran.  
The veteran was also provided notice of applicable laws and 
regulations, and a discussion of the facts of the case, and 
the basis for denial in a February 2006 supplemental 
statement of the case.  

As sufficient and timely notice was provided to the veteran, 
it is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice letters did 
not include adequate notice of an affective date for the 
increased evaluation claim on appeal, or disability ratings 
and effective dates for the service connection claims on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran has not raised or appealed any issue 
involving earlier effective date for his hemorrhoids claim.  
For the service connection, SMP, and new and material 
evidence claims, the Board is denying all these claims in 
this decision, except to reopen his low back claim and remand 
that issue for further development.  Therefore, any issue 
pertaining to the appropriate disability rating or effective 
date to be assigned to those service connection claims is not 
applicable.  The Board will otherwise not comment on any 
potential disability rating or effective date claims as it 
does not have jurisdiction over such claims at this time.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

This enormous claims file includes service medical records, 
personnel records, numerous VA medical records, including VA 
examination reports, hospital reports, and outpatient 
clinical reports, pictures and articles involving the 
veteran, lay witness statements, including buddy statements, 
statements from his daughter and personal aide.  Also 
included in the claims file are a significant number of 
statements from the veteran and testimony from the veteran.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Increased Evaluation

The veteran is claiming an increased disability evaluation 
for hemorrhoids.  Assigning disability evaluations is 
intended to compensate impairment in earning capacity due to 
a service-connected disability.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005).  Disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

The veteran was granted service-connection for hemorrhoids in 
an August 1987 rating decision.  Where entitlement to 
compensation has already been established and increase in 
disability evaluation is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In all disability evaluation claims, once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The veteran was granted service connection for hemorrhoids 
and assigned a noncompensable evaluation, pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  During the appeal, the 
veteran's hemorrhoids were increased from noncompensable to 
10 percent in an October 1997 rating decision under 
Diagnostic Code 7336.  Under Diagnostic Code 7336, a 10 
percent evaluation will be awarded for irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  Id.

In support of his claim for increased evaluation, the veteran 
testified in May 2003 that he has bleeding associated with 
his hemorrhoids.  (T. 4).  He also felt that his loss of 
blood through the bleeding results in him having anemia.  (T. 
4).   

Applying Diagnostic Code 7336 to the evidence in this case, 
there is no clinical evidence showing hemorrhoids manifested 
by persistent bleeding and with secondary anemia or with 
fissures.  Pertinent medical evidence includes the following 
VA examination reports and outpatient treatment records.  VA 
examination report dated in June 1991 noted complaints of 
recurring hemorrhoids that caused itching, pain, and burning.  
However, no clinical findings of external or internal 
hemorrhoids were found on evaluation.  External or internal 
hemorrhoids were also not found on evaluation in the August 
1997 VA examination report or October 1999 VA examination 
report.  The examiner did not that the skin around the anal 
sphincter was somewhat sore.  There were complaints of 
bleeding after bowel movement nearly every other day and 
occasional soiling if the veteran could not reach the 
bathroom in time.  Examination revealed occasional tenesms, 
but no anemia, malnutrition, or dehydration.   

Small external hemorrhoid with excoriation of skin was noted 
on outpatient private medical record dated in August 1998, 
March 1999, and July 1999.  He was provided hydrocortisone 
cream and tuck pads.  Again, no fissure or anemia noted.  
Mild internal hemorrhoids without bleeding were also found on 
VA evaluation dated in December 1999.  Otherwise, normal 
rectum, sigmoid colon and descending colon noted on 
evaluation.  

VA examination report dated in November 2005 indicated that 
the veteran had internal hemorrhoids, but no clinical 
findings of external hemorrhoids, fissure, bleeding, or 
thrombosed internal hemorrhoids.   The examiner also 
commented that the veteran exhibited extremely poor sphincter 
control.  He wore a protective pad and has frequent fecal 
accidents.  A December 2005 VA examination review indicated 
that the poor sphincter control is not caused by the 
veteran's hemorrhoids.  The examiner commented that surgery 
involving hemorrhoids can cause poor sphincter control.  In 
this case, the veteran has no history of hemorrhoid surgery 
and therefore, his hemorrhoids did not cause his poor 
sphincter control.  Poor sphincter control is more likely due 
to either fecal impaction or impaired rectal sensation, 
according to the examiner.  

Based upon the pertinent medical evidence summarized above, 
there is no clinical finding of anemia or fissure to warrant 
an increased evaluation under Diagnostic Code 7336 at this 
time.  

The Board is also required to consider other diagnostic codes 
for application.  Diagnostic Code 7332 applies to impairment 
of sphincter control, but as noted above, the veteran's 
sphincter control is not found to be caused or otherwise 
related to his service-connected hemorrhoids.  Therefore, an 
increased evaluation is not warranted under Diagnostic Code 
7332.  

In summary, while the veteran asserts that his disability 
warrants an increased evaluation, the medical reports provide 
the most probative evidence as to the extent of the service-
connected disability and establish, by a preponderance of the 
evidence, that the disability does not approximate any 
applicable criteria for a compensable rating.  38 C.F.R. 
§ 4.7 (2005).  

Extaschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's hemorrhoids.  In that regard, the 
Board does not find that record reflects that the veteran's 
hemorrhoids have caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  The 
veteran's unemployment has not been associated with his 
hemorrhoids and hospitalization for hemorrhoids is not noted 
in the record.  The impact of his disability on employability 
is adequately addressed by his current evaluation.  In light 
of the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Vietnam Service

In the present case, the veteran is claiming VA compensation 
for a number disorders before the Board that are either 
service connection claims or applications to reopen a 
previously denied service connection claim.  In support a 
number of these claims, the veteran has made a number of 
assertions involving duties and assignments he performed 
during active military service, including covert operation 
missions.  Before making a decision on each disorder claimed, 
the Board will first address the veteran's assertions of 
duties and assignments during active military service.  

The veteran testified in May 2003 that he temporarily served 
in Cuba and Vietnam for some covert mission and to teach 
combatees in Vietnam for a few days.  (T. 10).  For Cuba, the 
veteran recalled going in May 1962, about the time the Bay of 
Pigs operation.  He went to Cuba with a co-worker.  They were 
responsible for spray herbicides on the foliage.  He recalled 
being there for four and a half days, "kind of like a POW."  
(T. 10).   He also went to Vietnam a couple of times around 
the summer of 1962 and then 1963.  (T. 10).  The veteran 
stated that he was awarded a two different stars for combat 
operations: one silver and one closer to a bronze.  (T. 11).  
He also testified that he received three Purple Hearts for 
receiving shrapnel in both legs and left knee.  (T. 11-12).  
A more detailed description of his Cuba and Vietnam 
experiences was submitted by the veteran in a January 2001 
written statement.

In support of his contention that he performed cover 
operations in Cuba and Vietnam, the veteran submitted a 
picture of a Purple Heart that he said he received, lay 
witness statements from a buddy and his daughter, news 
articles involving the veteran, and a DD 214.  

Buddy statements from J.B. indicated that he had the same 
duties as the veteran.  J. B. discussed the covert operation 
to Cuba and described how the he and veteran landed from a 
airplane on the beach in Cuba and were shot at in less than 
15 minutes after landing.  He recalled the veteran getting 
shot in the left knee and that he and the veteran immediately 
reboarded the airplane and headed back to base in Texas.  

In written statements from the veteran's daughter, she also 
stated that the veteran served in Cuba and Vietnam on 
secretive missions.  In her September 2002 statement, she 
specifically recalled that while on his mission, his airplane 
was surrounded and a "net was thrown on him" an another 
airman, "imprisoning them.  They were captive for 2 weeks, 
followed by abuse of being kicked in his private parts 
repeatedly and his thumb nearly being cut off."  

In a news article featuring the veteran, the story included a 
statements that the veteran was sent to Cuba and Vietnam to 
teach combat and survival training.  He was wounded in 
Vietnam when the Viet Cong attacked a military facility where 
he was teaching at the time.  

The DD 214 submitted by the veteran shows that he received a 
Purple Heart and Good Conduct Medal.  Under number 27, wounds 
received as a result of action with enemy forces, the form 
states "Vietnam Service."  It also notes 26 days of foreign 
service, out of the 3 years, 9 months, and 26 days of active 
military service between November 1960 and September 1964.  

Applicable law states that eligibility for VA benefits is 
based on statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service. 38 U.S.C.A. §§ 101(2), 101(24) (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.6 (2005).  Active military service must be 
certified as qualifying by appropriate military authority.  
38 C.F.R. § 3.203 (2005).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41 
(2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a veteran, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2005).  However, under the provisions of 
38 C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).

Upon review, based upon records from the service department 
and extreme inconsistencies in the veteran's assertions of 
covert operations, the Board finds the evidence: does not 
show that the veteran performed any duties or assignments in 
Cuba or Vietnam under active military service; does not show 
any combat duty and; does not show that the veteran was 
awarded a Purple Heart or other combat-related citation or 
decoration for his active military service.    

The veteran's service personnel file was thoroughly reviewed 
and fails to show any combat assignments or combat duties 
during active military service.  The veteran served under the 
Air Force at Lakeland and Webb Air Force Bases, while 
performing his duties as a physical conditioning specialist.  
The duties of physical conditioning specialist was to plan 
and perform various sports programs and activities, repair 
and maintain sports equipment, and assist pilot training 
program in using the base gymnasium and its equipment.  

During the veteran's asserted covert missions from 1962 
through 1963, service department records show the veteran as 
service at Webb Air Force Base performing the same physical 
conditioning specialist's duties as noted above.  The veteran 
was relieved from active military service in September 1964 
and assigned to Air Force Reserve until November 1966.  

As for the DD 214 submitted by the veteran, the Board does 
not find that the document is genuine or that the information 
is otherwise accurate.  38 C.F.R. § 3.203(a) (2005).  The DD 
214 submitted by the veteran shows that he received a purple 
heart, which is not corroborated by any of his service 
personnel records.  The DD 214 does not even corroborate the 
veteran's testimony.  The veteran testified that he received 
three purple hearts, while the DD 214 he submitted listed 
only one Purple Heart.  In addition, the DD 214 submitted by 
the veteran listed "Vietnam Service" for wounds received, 
but failed to mention the purported gunshot wound to the left 
knee in Cuba, and failed to reference that he ever served in 
Cuba.  It also failed to provide a date for when the wound 
was received in "Vietnam Service."

In contrast to the DD 214 submitted by the veteran, the 
official certified copy of the veteran's DD 214 from the 
service department shows no decorations, medals, combat 
service, or foreign or sea service.  A DD 215 form was issued 
in January 2002.  The DD 215 indicated that the veteran 
received a National Defense Service Medal.  This decoration 
is not a combat medal, nor demonstrates in any way combat 
service.  The DD 214 and corrected DD 215 issued by the 
service department are the only valid evidence of service and 
is binding on VA.  Duro, supra.  In short, the service 
personnel records contradict the veteran's assertions of 
combat missions in Cuba and Vietnam, or any combat-related 
activities asserted by the veteran.

Even without the binding evidence from the service 
department, the veteran's assertions and supportive evidence 
of covert missions performed in Cuba and Vietnam are laced 
with inconsistencies.  In his testimony before the 
undersigned Judge, the veteran stated that he was in Cuba for 
four and a half days and felt like a POW (T. 10), yet the 
buddy statement from J.B. indicated that they were only in 
Cuba for 15 minutes before the veteran was shot in the left 
knee and then immediately evacuated.  Moreover, his 
daughter's statement that they were imprisoned for 2 weeks 
followed by beatings is not consistent with either J.B. or 
the veteran's statements.   Her assertions that he was a POW 
are not even accounted for in the DD 214 submitted by the 
veteran.

The veteran's current assertions of combat-related service in 
Cuba and Vietnam are also contradicted by his own prior 
statements to VA.  The veteran made no reference to any 
missions or service in Cuba or Vietnam in his first 
application claiming service connection dated in February 
1987.   In November 1989, the veteran claimed exposure to 
Agent Orange.  In his November 1989 statement and subsequent 
statement pertinent to her Agent Orange exposure claim, he 
stated that his job at Webb Air Force Base between 1961 and 
1964 was to teach pilots self defense.  Because he was 
working in close contact with pilots going to and from 
Vietnam, he was essentially exposed to Agent Orange through 
this contact.  Importantly, at no time during his claim for 
Agent Orange did the veteran reference either actually going 
to Vietnam or the spraying of foliage in Cuba as a possible 
basis for Agent Orange exposure.  

In sum, the records from the service department do not 
support a finding that the veteran ever served in Cuba or 
Vietnam, in combat, or received any combat-related 
decorations or awards, including a purple heart.  The only 
valid evidence of service are documents issued by a United 
States service department. VA does not have the authority to 
alter the findings of the service department or change the 
laws pertaining to entitlement to the rights authorized by 
Congress.  See Spencer and Duro, supra.  The DD 214 submitted 
by the veteran, along with his statements and testimony, and 
supporting statements, articles, and pictures, are without 
credibility.  

IIII.  Service Connection

The veteran is claiming service connection for PTSD and 
residuals of a left wrist disorder.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Certain chronic 
disabilities, including arthritis, may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.

The veteran is claiming that he was assaulted by a civilian 
personnel in January 1961.  The Board notes that 38 C.F.R. 
3.304(f) was amended effective March 7, 2002.  See 67 Fed. 
Reg. 10330-10332 (2002).  These amendments make substantive 
changes only with regard to adding material concerning PTSD 
claims based on in- service personal assault.   The RO has 
considered these amendments, as noted in the most recent SSOC 
dated in February 2006.  VA has also obtained the veteran's 
personnel records that can, if possible, corroborate the 
veteran's personal assault.  

In his original application for PTSD received in November 
1997, the veteran asserted stressors of his father dying two 
days before Christmas in 1995 and the loss of jobs and 
divorces the veteran attributed to his military service. 

Clearly, the death of the veteran's father occurred well 
after service and therefore, can not be an in-service 
stressor.  Similarly, the loss of jobs occurred after service 
and again, can not be an in-service stressor.   Divorces, 
even if incurring in service, do not meet the level of 
stressor for VA compensation purposes.  
In subsequent written statements and testimony before the 
undersigned Judge, the veteran described a personal assault 
that happened to him in service.   However, no PTSD diagnosis 
has been associated with this assault.  VA examination report 
dated in December 2000 diagnosed PTSD.  VA outpatient 
treatment records from 2002 and 2003, including an evaluation 
performed in May 2003 diagnosed PTSD.  However, the PTSD 
diagnosis were attributable to the veteran's asserted combat 
experiences.  As noted above, the veteran is not found to 
have been in combat.  

In sum, there is no link between the veteran's PTSD diagnosis 
and his only credible service stressor, the personal assault 
by a civilian.  38 C.F.R. § 3.304(f).    
  
Residuals of a Left Wrist Disorder

The veteran testified in May 2003 that essentially he injured 
his left wrist in service, received treatment for a left 
wrist injury in service, and has a current diagnosis 
involving his left wrist that he believes is related to his 
in-service injury.  (T. 20-22).  

Service medical records do not show complaints of, or 
treatment for a left wrist injury.  Even if the veteran 
injured his left wrist in service, it appeared to be acute 
and transitory.  Separation examination dated in August 1964 
evaluated the upper extremities as normal.  There was no 
mention of a residual left wrist problem.  Similarly, the 
veteran did not mention a recurrent left wrist problem in his 
report of medical history in August 1964.  

The first post-service medical evidence of a left wrist 
problem was in the 1980s, over 15 years following separation 
from service.  A diagnosis of traumatic arthritis of the left 
wrist was first noted in the 1980s, including in a March 1988 
x-ray report.  However, there was no evidence of arthritis 
within one year following separation from active duty 
service.  As such, the presumption for service connection 
does not apply.  38 C.F.R. §§ 3.307, 3.309 (2005). 

There is also no etiological relationship between the 
veteran's left wrist disorder and service.  Etiology was 
discussed in a private medical record dated in January 1989.   
The veteran complained of left wrist discomfort, among other 
problems.  He described a recent fall in December 1986 where 
he stated that he hit some teeth that were lost.  The 
examiner indicated that he was uncertain of the left wrist 
etiology.  In a December 2000 written statement, Dr. 
Sundrararjam indicated that the veteran had a current wrist 
condition, but did not state that it was otherwise related to 
service, in his opinion. 

The Board notes that the veteran was not provided a VA 
examination with his left wrist claim.  However, there is no 
competent evidence showing that the veteran's current left 
wrist disorder was incurred in active service, within one 
year following active service, or is otherwise related to 
active service.  Therefore, a VA examination opinion would 
only be speculative in nature as there is no evidence in the 
record to support service connection.

IV.  New and Material

Dental Condition, Bilateral Hearing Loss, Athlete's Foot 

The RO denied service connection for a dental condition in an 
August 1987 determination.  The veteran was advised of his 
procedural and appellate rights in September 1987; however, 
he did not appeal.  The RO denied service connection for 
bilateral hearing in a February 1993 rating decision.  The 
veteran was advised of his procedural and appellate rights 
that same month; however, he did not appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).

Similarly, the RO denied a service connection claim for 
athlete's foot in August 1987.  The veteran attempted to 
reopen his service connection claim, but was denied in a 
September 1998 Board decision.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  In this 
case, the Chairman denied the veteran's motion for 
reconsideration in March 1999.  

While the RO determinations in August 1987 and February 1993, 
and the Board decision in September 1998 are final, if new 
and material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran was originally denied service connection for 
dental condition, bilateral hearing loss, athlete's foot, and 
low back disorder based on no evidence of in-service 
treatment or diagnosis.  Service medical records do not show 
treatment for dental condition resulting from an injury, or 
treatment involving hearing gloss, athlete's foot.  A 
February 1963 clinical record noted complaints of back pain 
after being thrown against a wall.  However, x-ray findings 
of the back noted no significant abnormalities.  Separation 
examination dated in August 1964 indicated that clinical 
evaluation for ears, feet, mouth, and spine were all normal.  
Hearing evaluation was also normal.  Report of Medical 
History in August 1964 further noted no complaints of having 
had or currently having ear trouble or foot trouble  The 
veteran also did not note any complaints involving chronic 
teeth problems related to an injury or recurrent lower back 
problems.     

There was also no treatment or diagnosis involving hearing 
loss, feet, teeth, or low back until the 1980s, many years 
following service.  VA hospitalization report dated in 1977 
noted an unremarkable medical history. 

Based upon the above evidence, the RO denied service 
connection claims for dental condition, bilateral hearing 
loss, low back disorder, and the Board denied to reopen 
athlete's foot.  

For the dental condition, bilateral hearing loss, and 
athlete's foot, evidence received since the final decision 
include numerous VA medical records and private medical 
records, as well as statements and pictures from the veteran.  
While new, these records are not material as they fail to 
show treatment for any of these conditions in service or for 
many years following service.  In essence, the voluminous 
medical record demonstrating current disabilities is not 
material to reopening the claim, unless those records show 
that the veteran's current disability is related to service.  
In this case, there is no medical evidence showing a 
relationship between current problems involving bilateral 
hearing loss and athlete's foot and service.  

In short, the evidence received following the final 
determinations involving bilateral hearing loss and athlete's 
foot is cumulative or redundant and is not, either by itself 
or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claims of entitlement to 
service connection.  As such, the evidence is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims. 38 U.S.C.A. 
§ 5108. Accordingly, the benefits sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims involving bilateral hearing loss and 
athlete's foot, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

However, there is a medical opinion relating the veteran's 
dental condition to service.  In a December 2000 statement, 
Dr. Sundararajam stated that the veteran has a current dental 
condition and that his current head injury is a combat 
related disability.  As this evidence was not previously of 
record and is judged credible on its face, the Board finds 
that it is new and material and this issue is reopened.

Low Back Disorder

For the lower back claim, in a November 1987 rating decision, 
the denied service connection for low back disorder.  The 
veteran was advised of his procedural and appellate rights 
that same month; however, he did not appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).

Evidence submitted since the November 1987 rating decision 
includes an etiological opinion from Dr. Sundararajan dated 
in October 2000.  In October 2000, Dr. Sundararajan stated 
that the veteran's chronic back pain is due to his inflamed 
hemorrhoids, which necessitates his frequent movement from a 
sitting to standing position to relieve pain.  

The medical evidence from Dr. Sundararajan is new in that it 
was not part of the record at the time of the November 1987 
rating decision. Moreover, this evidence is material as it 
relates the veteran's current back problems to a service-
connected disorder.  Evidence considered in the November 1987 
rating decision did not show a nexus between the veteran's 
current low back disorder and a service-connected disorder.  
Therefore, Dr. Sundararajan's medical statement is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is 
material to his claim and therefore reopens his service 
connection claim for low back disorder.  


Urinary Problems, Incontinence to include Bladder Outlet 
Obstruction

In an October 1997 rating decision, the RO denied service 
connection for urinary problems.  The veteran was advised of 
his procedural and appellate rights that same month; however, 
he did not appeal.  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2005).

Different from the prior new and material claims, the veteran 
filed this claim to reopen after August 31, 2001.  As such, 
the new regulations apply.  Under the new regulations, 
material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Again, the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered in the October 1997 included statements 
from the veteran, who asserted that he hurt his kidneys 
resulting from the altercation with the civilian employee.  
The veteran is service-connected for kidney stones; however, 
service medical records do not show bladder outlet 
obstruction or urinary tract infections during service.  
Separation examination in August 1964 found no urinary 
problems.  Importantly, the veteran did not complain of any 
urinary problem in his report of medical history dated in 
August 1964.  Based upon the above evidence, the RO denied 
the service connection claim.  

Evidence received since the October 1997 rating decision 
includes medical records dated after 1997 showing treatment 
for urinary problems to include incontinence and chronic 
bladder outlet obstruction.  While new, this evidence is not 
material as it does not show treatment for urinary problems 
in service or otherwise relates the veteran's urinary 
problems to service.  

In summary, the additional evidence of record since the 
October 1997 rating decision is either cumulative or the 
additional evidence does not, either by itself or in 
connection with other evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of 
service connection claim for a low back disability, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  As such, the additional evidence 
since the October 1997 rating decision is not new and 
material under 38 C.F.R. § 3.156(a).

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

SMP

With regard to the SMP claim, the veteran claims that he is 
in need of the aid and attendance of another person on a 
daily basis.  A veteran is deemed to be in need of regular 
aid and attendance if he: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 
Supp. 2005); 38 C.F.R. § 3.351(c) (2005).  

Upon review, the veteran does not meet the first two 
criteria.  Visual acuity with corrected lenses 20/25 in both 
eyes with glasses, according to an April 2005 VA eye 
examination.  While the veteran does have glaucoma and visual 
difficulties, he is far from blind or near blind to meet the 
first requirement.  There is also no evidence that the 
veteran is living in a nursing home.  

As for the third requirement, the following criteria are 
considered in determining whether a factual need for aid and 
attendance has been established: (1) the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; (2) the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; (3) the inability of the veteran to feed himself 
through loss of coordination of his upper extremities or 
through extreme weakness; (4) the inability of the veteran to 
attend to the wants of nature; or (5) the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

Here, there again is no evidence that the veteran is unable 
to dress or feed himself, requires frequent need of 
adjustment of any special prosthetic, attend to the wants of 
nature, or is incapacitated.  In support of his claim, the 
veteran submitted a statement from V.T. dated in March 2005.  
V.T. indicates that she helps him with his laundry, cooks for 
the both of them, and at times, drives him to destinations.  
Although significant, V.T.'s assistance is far from showing 
that the veteran meets the requirements under 38 C.F.R. 
§ 3.352(a).    As for his mental condition, June 2005 therapy 
sessions noted that the veteran was actively listening during 
group therapy and learned from others.  Individual session in 
June 2005 noted that the veteran appeared neatly dressed, 
speech was normal, mood was euthymic and affect congruent 
with mood.  No hallucinations or delusions elicited and 
thoughts were logical and sequential.  Essentially, there is 
no demonstration that his mental or physical condition 
requires assistance from hazards or dangers incident to his 
daily environment. 

The Board recognizes that the veteran is receiving SMP for 
housebound status; however, he does not meet the requirements 
for Aid and Attendance at this time.  Because the record 
lacks support for the veteran's contention that he needs 
regular aid or attendance, the preponderance of the evidence 
is against his claim for SMP. Thus, the benefit of the doubt 
rule of 38 U.S.C.A. § 5107(b) does not apply.




ORDER

Entitlement to an increased evaluation for hemorrhoids is 
denied; to this extent, the appeal is denied. 

Entitlement to service connection for post-traumatic stress 
disorder is denied; to this extent, the appeal is denied.   

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for low back 
disorder. To this extent only, the appeal is granted.

Entitlement to service connection for residuals of a left 
wrist disorder is denied; to this extent, the appeal is 
denied.   

New and material evidence has been submitted to reopen a 
claim of entitlement to dental condition. To this extent 
only, the appeal is granted..

New and material evidence has not been submitted to reopen a 
claim of entitlement to bilateral hearing loss; to this 
extent, the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to athlete's foot; to this extent, the 
appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to urinary problems, incontinence to 
include bladder outlet obstruction; to this extent, the 
appeal is denied.

Entitlement to Special Monthly Pension (SMP) based on Aide 
and Attendance is denied; to this extent, the appeal is 
denied. 



REMAND

For the service connection claim involving impaired vision, 
the Board notes that the veteran is currently service-
connected for corneal scar, right eye.   The RO denied this 
claim on the basis for no evidence of current vision 
problems; however, a VA medical record dated in April 2005 
noted history of functional visual loss, despite normal 
visual acuity with glasses.  The veteran essentially 
testified before the undersigned Judge that his vision has 
been impaired since the corneal scar, right eye, problem was 
incurred in service.  (T. 19).  No etiological opinion is of 
record indicating whether the veteran's corneal scar, right 
eye, is related to any current visual problem.  38 C.F.R. 
§ 3.159 (2005).

For the service connection claim involving low back disorder 
and dental condition, as noted in the decision, a medical 
opinion in the claims file indicates a relationship between 
the veteran's dental condition and service as well as between 
service-connected hemorrhoids and his low back disorder.  The 
claims file notes prior lower back injuries, including claims 
of prior lower back injuries from the veteran.  The medical 
opinion from Dr. Sundararajan did not address any other 
causes of the veteran's current lower back disorder, 
including ruling out prior low back injuries.  There is no 
other etiological opinion involving this secondary service 
connection claim.  As such, the Board requires further 
development, specifically etiological opinions.  38 C.F.R. 
§ 3.159 (2005).   

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should schedule the veteran for 
VA examination(s) to determine the nature 
and etiology of the veteran's dental 
condition, visual problems and low back 
disorder. The claims folder must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  

The examiner(s) should provide an opinion 
as to whether it is very likely, as likely 
as not, or highly unlikely that any 
diagnosis involving visual problems is 
related to his service-connected corneal 
tear, right eye.  Explanation for all 
opinions should be provided, including a 
discussion of evidence relied on for 
opinions.

The examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely that any diagnosis 
involving lower back is related to his 
service-connected hemorrhoids.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

The examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely that any diagnosis 
involving dental condition is related to 
his service, as verified by the record.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re- adjudicate 
the veteran's service connection claims 
for visual problems and low back disorder.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


